DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 8 recite that “M is selected from Period 1 transition metal, Period 2 transition metal, and Period 3 transition metal.”  However, this limitation is unclear as there are no transition metals in Periods 1-3 of the periodic table.  Transition metals don’t being until Period 4.  For purposes of further examination, the limitation is being interpreted as “M is selected from Period 4 transition metal, Period 5 transition metal, and Period 6 transition metal.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 10 recite the element meitnerium (Mt).  However, Mt is outside of the first three periods of transition metals which are recited in claim 8.  Therefore, claims 9 and 10 broaden the scope of transition metals that may be used for M.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Pub. No. 2007/0141397).
Regarding Claim 1:  Watanabe et al. teaches an organic electroluminescent device (organic light-emitting device) comprising an organic layer comprising a light emitting layer (emission layer) disposed between a pair of electrodes (first electrode and second electrode facing the first electrode) ([0186]).  Watanabe et al. teaches the device further comprising an organometallic compound having the structure (Pg. 33, Col. 2):

    PNG
    media_image1.png
    237
    274
    media_image1.png
    Greyscale


Such a compound reads on the compound of Formula 1 of claim 1, wherein M is Ir, n1 is 1, n2 is 1, La is as in Formula 2 wherein X1-4 are C,  Y1-2 are C, A1-2 are a C6 carbocycle, R1-2 are H, R3 is linked to a neighboring group to form a C6 carbocycle, b1-3 are 0, *1-3 are a a bonding site to the central metal, and Lb is a tridentate ligand.
	Regarding Claim 2:  Wantanabe et al. teaches that the first electrode is an anode, the second electrode is a cathode, and the organic layer further comprises a hole injecting layer (hole transport layer) between the anode and the light emitting layer, and electron injection layer (electron transport layer) between the light emitting layer and the cathode ([0189]).
	Regarding Claim 3:  Wantanabe et al. teaches the organometallic compound is present in the light emitting layer (emission layer) ([0188]).
	Regarding Claim 4:  Wantanabe et al. teaches that the organometallic compound is a dopant in 1-30 wt% and the light emitting layer further contains a host compound (host compound present in a greater amount that the dopant) ([0187]-[0188] and [0231]).

Claim(s) 8-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Pub. No. 2007/0141397).
Watanabe et al. teaches an organometallic compound having the structure (Pg. 33, Col. 2):

    PNG
    media_image1.png
    237
    274
    media_image1.png
    Greyscale


Such a compound reads on the compound of Formula 1 of claim 1, wherein M is Ir, n1 is 1, n2 is 1, La is as in Formula 2 wherein X1-4 are C,  Y1-2 are C, A1-2 are a C6 carbocycle (benzene), R1-2 are H, R3 is linked to a neighboring group to form a C6 carbocycle, b1-3 are 0, *1-3 are a a bonding site to the central metal, and Lb is a tridentate ligand.
Claim(s) 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinberg et al. (“Iridium(I) and Iridium(III) Complexes Supported by a Diphenolate Imidazolyl-Carbene Ligand” Organometallics, 2010, 29, 89-100).
	Weinberg et al. teaches a compound of the following structure (Pg. 93, Col. 2):

    PNG
    media_image2.png
    200
    111
    media_image2.png
    Greyscale


Such a compound reads on the compound of Formula 1, wherein M is Ir, n1 is 1, n2 is 3, La is as in Formula 2 wherein X1-4 are C, A1-2 are C6 carbocycle (benzene), R1-2 are C4 alkyl, R3 is hydrogen, b1-2 are 1, b3 is 0, T1 and T2 are O.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pub. No. 2007/0141397) in view of Kim et al. (US Pub. No. 2020/0373499).
Watanabe et al. teaches the device of claim 4 as set forth above.
Watanabe et al. does not teach the device wherein the host compound is formed of a second and third compound that form an exciplex and the organometallic compound does not form and exciplex with the at least second and third compound. However, Kim et al. teaches a light emitting device wherein the emitting layer comprises an N-type host and an P-type host (second and third compounds) that form an exciplex ([0136]).  Kim et al. does not disclose the formation of an exciplex between the host and the organometallic compound.  Watanabe et al. and Kim et al. are analogous art because they are concerned with the same field of endeavor, namely organic light emitting devices.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include multiple host compounds forming an exciplex as disclosed in Kim et al. in the device of Watanabe et al. and would have been motivated to do so because Kim et al. teaches that the driving voltage can be lowered which helps with enhancement in the lifetime of the organic light emitting device ([0136]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pub. No. 2007/0141397) in view of Wu (US Pub. No. 2013/0320315).
Watanabe et al. teaches the device of claim 4 as set forth above.
Watanabe et al. does not teach the device with the claimed energy level differences.  However, Wu teaches an organic light-emitting device wherein the HOMOs and LUMOs of both the host and dopant in the light emitting layer are within 0.3 eV, overlapping and rendering obvious the energy differences as claimed ([0021]).  Watanabe et al. and Wu are analogous art because they are concerned with the same field of endeavor, namely organic light-emitting devices.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include host materials which have the claimed energy differences with the dopant of Wu in the device of Watanabe et al. and would have been motivated to do so because Wu teaches that the operating voltage of the organic light-emitting device can be decreased ([0022]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Pub. No. 2007/0141397) in view of Choi et al. (US Pub. No. 2008/0299365).
Watanabe et al. teaches the device of claim 4 as set forth above.
Watanabe et al. does not teach the device wherein the device further comprises a second emission layer emitting a second color light.  However, Choi et al. teaches an organic light-emitting device comprising a second emission layer (claim 1 of Choi et al.).  Watanabe et al. and Choi et al. are analogous art because they are concerned with the same field of endeavor, namely organic light-emitting devices.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include a second emission layer of Choi et al. in the device of Watanabe et al. and would have been motivated to do so to emit a different color of light.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 27, 2022